     Case 19-03011    Doc 3    Filed 03/14/19 Entered 03/14/19 13:53:05        Desc Main
                                  Document    Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS
                                WESTERN DIVISION

In re:
      Belinda M. Behnava                              Chapter 7

       Debtor                                         Case No. 18-30731-EDK


       David W. Ostrander, Trustee
       Plaintiff
       vs.                                            Adversary Proceeding No. 19-3011
       Quinnipiac University
       Defendant


       CHAPTER 7 TRUSTEE’S MOTION TO DEFER PAYMENT OF FILING FEE

To the Honorable Elizabeth D. Katz, U.S. Bankruptcy Judge:
Now comes David W. Ostrander, Trustee in the above captioned case (“Trustee”), and
Plaintiff in the above captioned adversary proceeding, by his counsel, and requests that
the Court enter an Order allowing the Trustee to defer payment of the filing fee for this
adversary proceeding. In support thereof the Trustee represents as follows:
1.     The Trustee has filed a complaint seeking to avoid and recover certain alleged
       fraudulent transfers for the benefit of the Bankruptcy Estate.

2.     There are insufficient funds in the estate to pay the required filing fee of $350 for
       the adversary proceeding.

3.     The filing of the adversary proceeding is in the best interests of the Bankruptcy
       Estate.

WHEREFORE the Trustee requests that the Court enter an Order allowing the Plaintiff
to defer the payment of the filing fee for the above-captioned adversary proceeding until
such time as sufficient funds are available in the Bankruptcy Estate to do so.
                                      David W. Ostrander, Trustee, Plaintiff
Dated: March 14, 2019
                                   By: /s/ David W. Ostrander
                                      David W. Ostrander, Esq., BBO#554004
                                      Ostrander Law Office
                                      36 Service Center Road, P.O. Box 1237
                                      Northampton, MA 01061-1237
                                      T: (413) 585-9300 F: (413) 585-9490
                                      E: david@ostranderlaw.com
